Order, Supreme Court, New York County (Jacqueline W. Silbermann, J.), entered September 29, 2008, which, to the extent appealed from as limited by the briefs, found defendant had not met his stipulated obligation to pay plaintiff $250,000, and directed him to pay that sum within 30 days, unanimously affirmed, with costs.
The parties clearly and unambiguously agreed that defendant would pay $250,000 directly to plaintiff over a period of three years following the execution of their stipulation in 2003. It is undisputed that defendant failed to make these payments. He contends that plaintiff should be equitably estopped from raising that failure because he made voluntary payments to third parties during that period. The court correctly rejected that argument without holding an evidentiary hearing. Concur— Mazzarelli, J.P., Friedman, DeGrasse, Abdus-Salaam and Manzanet-Daniels, JJ.